Exhibit 10.6

First Amendment

to the

Amended and Restated Supplemental Retirement Agreement between

Alliance Financial Corporation, Alliance Bank, N.A. and Jack H. Webb

WHEREAS, Alliance Financial Corporation, Alliance Bank, N.A., and Jack H. Webb
have previously entered into an Amended and Restated Supplemental Retirement
Agreement (the “SERP”) dated November 28, 2006;

WHEREAS, Section 14 of the SERP provides for the amendment of the SERP by mutual
agreement of the parties; and

WHEREAS, the parties have determined that certain modifications to the SERP are
necessary and appropriate;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
amend the SERP as follows:

FIRST CHANGE

Section 1 of the SERP is hereby amended to read as follows:

“1.        Supplemental Retirement Benefit.   In partial consideration for
Employee’s past services to the Bank, and subject to the other terms and
conditions of this Agreement, the Bank shall pay Employee an annual benefit
(“Supplemental Retirement Benefit”) equal to the excess of (a) 70% of Employee’s
Final Average Compensation over (b) Employee’s Other Retirement Benefits
determined as of the Determination Date; such benefit to paid to the Executive
in monthly installments for his life with 120 monthly installments guaranteed.
If Employee dies after payments have commenced under Section 6(b) of this
Agreement but prior to the receipt of 120 monthly installment payments, any
remaining monthly installment payments shall be paid to Employee’s designated
beneficiar(ies) or, if none, to his estate, until a total of 120 monthly
installments have been paid to Employee and his designated beneficiar(ies).
Employee may, from time to time, designate one or more beneficiaries under rules
established, and on a form provided, by the Bank for such purpose .”

SECOND CHANGE

Section 5 of the SERP is hereby amended to read as follows:

“5.        Death.   Notwithstanding anything in this Agreement to the contrary,
(a) no benefit shall be paid hereunder upon or following Employee’s death if
Employee’s death occurs prior to the occurrence of a distributable event
described in Section 6(a) of this Agreement and (b) Employee’s death while
employed by the Bank shall not be treated as termination of employment for
purposes of Section 6(a).”



--------------------------------------------------------------------------------

THIRD CHANGE

The SERP is amended by adding the following new Section 18:

“18.        Investment of Other Retirement Benefits.   Employee agrees that he
will manage the investment of his Other Retirement Benefits prudently and with
regard to the avoidance of undue risk.”

IN WITNESS WHEREOF, the parties have executed this first amendment to the SERP
on the 27th day of January, 2009.

 

ALLIANCE FINANCIAL CORPORATION By:  

/s/ Lowell A. Seifter

ALLIANCE BANK, N.A. By:  

/s/ Lowell A. Seifter

/s/ Jack H. Webb

Jack H. Webb, Employee